Citation Nr: 1411998	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  13-32 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II.  

2.  Whether new and material evidence has been received to reopen a claim of service connection for an eye disorder to include presbyopia, cataracts, and diabetic retinopathy.  

3.  Entitlement to an initial compensable rating for hemorrhoids. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to October 1962.  The Veteran had no foreign service. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from decisions of the Regional Office (RO) in Nashville, Tennessee.  An October 2010 decision implemented a September 2010 Board decision and granted service connection for internal and external hemorrhoids with chronic constipation and assigned a zero percent rating from June 14, 2005.  The Veteran perfected an appeal of the disability rating. 

An April 2011 decision denied service connection for diabetes mellitus type 2 and determined that new and material evidence had not been received to reopen the claim for service connection for an eye disorder to include presbyopia, cataracts, and diabetic retinopathy.  

The Board has reviewed the file on the "Virtual VA" system in addition to the Veteran's physical claims file to ensure a complete assessment of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a higher initial rating for hemorrhoids is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1. The Veteran did not serve in country or on the inland waterways of the Republic of the Vietnam during the Vietnam era, he had no foreign service, and he was not exposed to herbicides in service.

2.  No disease or chronic symptoms of diabetes mellitus type II were manifested during service or were continuously manifested in the years after service, and diabetes mellitus type II was not manifested to a degree of ten percent within one year of service separation. 

3.  Diabetes mellitus type II was diagnosed many years after service and there is no competent evidence that establishes that the diabetes mellitus type II is related to disease or injury or other event in active service

4.  Service connection for an eye disorder to include presbyopia, cataracts, and diabetic retinopathy was denied by the RO in an October 2005 decision.  The Veteran did not appeal this decision and it became final.

5.  The evidence received since the October 2005 decision is either cumulative or, in conjunction with previously considered evidence, does not relate to an unestablished fact that is necessary to substantiate the claim for service connection for an eye disorder.   



CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus type II are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The October 2005 decision that denied service connection for an eye disorder to include presbyopia, cataracts, and diabetic retinopathy is final.  38 U.S.C.A. §7105 (West 2002); 38 C.F.R. §§ 20.1103, 20.1103, 20.1104 (2013).  

3.  The evidence received subsequent to the October 2005 decision is not new and material and the claim for service connection for an eye disorder to include presbyopia, cataracts, and diabetic retinopathy is not reopened.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

For applications to reopen a claim based on new and material evidence, VA has a duty to notify the claimant of the definition of new and material evidence set forth in 38 C.F.R. § 3.156 and the basis upon which the claim for service connection had been previously denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The RO provided notice letters to the Veteran in March 2011 and April 2011, prior to the initial adjudication of the claims.  The letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to the RO.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the letters.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In March 2011 and May 2011, the Veteran informed the RO that he had no additional information or evidence to submit in support of his claims.  

The March 2011 letter notified the Veteran of the definition of new and material evidence set forth in 38 C.F.R. § 3.156 and informed the Veteran that the basis for previous denial of service connection claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless.    

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  VA was unable to locate the Veteran's Reserves treatment records.  The Board finds that the evidence shows that the Veteran's Reserves service treatment records are unavailable and any additional efforts to obtain the records would be futile.  See the April 2013 RO memorandum.  The Veteran was notified that these records were not located.  VA treatment records dated from 1994 to April 2013 are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.

The Board does observe that the Veteran has not been afforded a VA examination in connection with the application to reopen the claim for service connection for an eye disorder; however, the duty to provide a medical examination and/or obtain a medical opinion in a claim for disability compensation benefits does not apply in cases involving an attempt to reopen a finally adjudicated claim unless new and material evidence is presented or secured.  See 38 C.F.R. § 3.159(c)(4)(iii).

VA did not provide a VA examination for the claimed diabetes mellitus type II.  The Board, however, finds that a medical examination is not necessary to decide the merits of the claim and the low threshold under McLendon has not been met.  38 U.S.C.A. § 103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that such a VA examination and medical opinion are not necessary because, as will be discussed in detail below, the weight of the evidence shows that there is no competent evidence of diabetes mellitus type II in active service or manifestation of this disorder within one year of service separation, there is no indication of an association to active service, and there is sufficient competent medical evidence on file for VA to make a decision on the claim. 

For these reasons, the Board finds that VA's duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duties.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Pertinent Law and Regulations

Service Connection

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a disease or injury resulting in current disability was incurred during service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for a disability initially diagnosed after service when all of the evidence shows it to have been incurred in service.  38 C.F.R. § 3.303(d) (2013). 

Congenital or developmental defects and refractive error of the eye are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including presbyopia, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  VA regulations specifically prohibit service connection for refractive error unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990).   

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

In this case, diabetes mellitus is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a disease noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as diabetes mellitus, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

The law and applicable regulatory provisions pertaining to Agent Orange exposure provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  The law and regulations further stipulate the diseases for which service connection may be presumed due to an association with exposure to herbicide agents and one such presumptive disease is Type II diabetes mellitus or adult-onset diabetes.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

New and Material Evidence 

Prior unappealed decisions of the Board and the RO are final.  38 U.S.C.A. §§ 7104, 7105(c) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1100, 20.1103, 20.1104 (2013). 

If, however, new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When determining whether additional evidence is new and material, VA must determine whether such evidence has been presented under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The Board has a legal duty to address the "new and material evidence" requirement regardless of the actions of the RO.  If the Board finds that no new and material evidence has been submitted it is bound by a statutory mandate not to consider the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis.  Evans v. Brown, 9 Vet. App. 27 (1996).  See also Shade v. Shinseki, 24 Vet. App. 110, 120 (2010) (new and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof).

Standard of Review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


Analysis

Service Connection for Diabetes Mellitus Type II

The Veteran asserts that service connection should be established for diabetes mellitus type II.  There is competent evidence of a current diagnosis of diabetes mellitus type II.  VA treatment records show treatment and diagnosis of diabetes mellitus type II.  See the VA treatment records dated from 2005 to 2013.

However, the Board finds the weight of the competent and credible evidence shows that diabetes mellitus type II did not manifest in service, first manifested almost 15 years after active service, and is not related to active service.

There is no evidence of diabetes mellitus type II in service or for many years thereafter.  Separation examination in September 1962 indicates that examination of the endocrine system was normal.  Urinalysis was negative.  There is no evidence of symptoms, complaints or diagnoses of diabetes mellitus type II in active service or within one year after service separation in October 1962.  The Board also finds that the Veteran did not experience continuous symptoms of diabetes mellitus type II in service or since service separation.  There is no competent evidence of chronic or continuous symptoms of diabetes mellitus type II since separation from service until the time of the diagnosis in 1977.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.303(a) and (b) is not warranted. 

The record does not reflect service in Vietnam during the Vietnam era and therefore, service connection for diabetes mellitus type II is not available presumptively based on Vietnam service during the Vietnam era.  38 C.F.R. §§ 3.307, 3.309(e). 

The post service treatment records show that Type II diabetes mellitus was first diagnosed in February 1977, almost 15 years after service separation.  Such a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself a factor for consideration against a finding that the disability is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  VA hospital records dated in February 1977 indicate that the Veteran was in good health until approximately two weeks prior when he noticed the onset of polyuria, nocturia, and polydipsia.  It was noted that he sought care from a private physician who found that the Veteran's blood sugar was 700 and he was referred to VA for further work-up.  The impression was adult onset diabetes mellitus.  The Veteran was placed on an ADA diet and sliding scale insulin which was discontinued on the second day of admission, and he was started on 25 units of NPH insulin.  VA treatment records dated since 1977 show that the Veteran continues to receive treatment for diabetes mellitus type II.     

There is no competent evidence to establish a nexus between the diabetes mellitus type II and any documented event or incident of service.  There is no medical evidence that links the claimed disability to service.  The Board cannot rely on the Veteran's assertions in this regard because he is not shown to possess the type of medical expertise that would be necessary to opine regarding the origins of diabetes mellitus.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to the etiology and onset of diabetes mellitus type II and whether this disease first manifested in active service falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  The question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The weight of the competent and credible evidence establishes that the diabetes mellitus type II first manifested many years after active service and is not related to injury or event in service.  

In light of the above, the Board finds that the preponderance of the evidence is against a finding that the diabetes mellitus type II is related to service.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim for service connection for diabetes mellitus type II on a direct and presumptive basis is denied. 

New and Material Evidence

The RO issued a decision in October 2005 which denied service connection for an eye disorder to include presbyopia, cataracts, and diabetic retinopathy.  The claim for service connection for an eye disorder was denied because the presbyopia, which was found upon entrance examination, is a congenial disability for which service connection may not be granted.  The RO denied service connection for diabetic retinopathy and cataracts on the basis that there was no evidence of these disorders in service and there was no evidence of a relationship between the current diabetic retinopathy and cataracts and active service or a service-connected disability.  The RO noted that service connection was not in effect for diabetes mellitus.  

The Veteran was notified of the decision in November 2005 and he filed a notice of disagreement in September 2006.  A statement of the case was issued in March 2007 but the Veteran did not file a substantive appeal.  Therefore, the October 2005 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The evidence of record at the time of the October 2005 decision included the Veteran's service treatment records; VA treatment records dated from 1997 to June 2005; private medical records dated in 1984, undated treatment records received on August 25, 2005; and a September 2005 response from M.U. Hospital which indicates that records for the Veteran were not found.  

In February 2011, the Veteran applied to reopen service connection for an eye disorder to include diabetic retinopathy, cataracts and presbyopia.  

The evidence received since the last final rating decision dated in October 2005 includes VA treatment records from Memphis dated from May 2005 to April 2013 and dated in February 1977, and VA examination reports dated in August 2009. 

The Board has reviewed the evidence submitted to the record since the October 2005 decision and finds that new and material evidence has not been received, and the claim for service connection for an eye disorder is not reopened.      

The VA treatment records and VA examination reports are new evidence because this evidence was not part of the record at the time of the October 2005 decision.  However, this evidence is not material because this evidence does not relate to an unestablished fact necessary to substantiate the claim for service connection for an eye disorder.  These records document treatment for cataracts, diabetic retinopathy, and presbyopia.  See the VA records from the optometry clinic dated in November 2007, January 2008, December 2008, February 2009, July 2009, September 2010, September 2011, November 2012, and February 2013.  The VA treatment records do not address an unestablished fact such as a possible nexus between the eye disorders and active service.  This evidence does not relate to an unestablished fact necessary to substantiate the claim for service connection for an eye disorder.  The treatment records and examination reports do not tend to relate any current diabetic retinopathy or cataracts to injury or event in active service.  A January 2013 VA optometry clinic record indicates that there was no evidence of diabetic retinopathy on examination.  This evidence does not raise a reasonable possibility that the Veteran has current cataracts or diabetic retinopathy that was incurred in active service or is related to active service.  Specifically, there remains no competent and credible evidence tending to show that the Veteran's current eye disorders were incurred in service, are related to service, or are associated to injury or other event in service.  The VA examination reports do not address the eyes or any eye disabilities but provide information for and examination of other unrelated disabilities including the back and the hemorrhoids disability.     

The Board notes that refractive error of the eyes, to include presbyopia, is not a disability for VA purposes.  38 C.F.R. §§ 3.303, 4.9.  Although the medical evidence demonstrates that the Veteran currently has refractive error and presbyopia, such disorders are not to be service connected without evidence of a superimposed disease or injury.  The newly submitted VA treatment records and examination reports do not provide any evidence of any superimposed disease or injury to the eye during service or any evidence that the presbyopia was subjected to a superimposed disease or injury in service which created additional disability.  

Accordingly, the Board finds that new and material evidence has not been received to reopen service connection for an eye disorder to include presbyopia, cataracts, and diabetic retinopathy.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The appeal is denied. 


ORDER

Service connection for diabetes mellitus type II is denied.

New and material evidence has not been received to reopen service connection for an eye disorder to include presbyopia, cataracts, and diabetic retinopathy, and the appeal is denied.    


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

In a May 2013 VA Form 9, the Veteran stated that the service-connected hemorrhoids had worsened.  The record shows that the Veteran was afforded a VA examination in August 2009.  In the February 2014 brief, the Veteran's representative argued that a new examination was warranted because the 2009 VA examination findings were too old.  Because of the evidence of possible worsening since the examination in 2009, a new examination is needed to determine the current severity of the service-connected hemorrhoids.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95.  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"). 

The RO should conduct a search for any outstanding VA treatment records from the VA Healthcare System in Memphis showing treatment of the service-connected hemorrhoids dated from April 2013 to present.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1) (West 2002). 

The RO should also contact the Veteran by letter and request that he provide sufficient information and, if necessary, authorization to enable the RO to obtain any pertinent VA or non-VA clinical records that may substantiate the claim for a higher initial rating for hemorrhoids.  The RO should make an attempt to obtain copies of any treatment records from a treatment source identified by the Veteran. 

Accordingly, this matter is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain copies of all clinical records from the VA Healthcare System in Memphis showing any treatment of the service-connected hemorrhoids from April 2013 to present. 

2.  Contact the Veteran and ask him to identify all VA and non-VA medical treatment rendered for the service-connected hemorrhoids.  The letter should request sufficient information to identify the health care providers, and if necessary, signed authorizations, to enable VA to obtain any additional evidence. 

If the Veteran adequately identifies the health care providers and provides the completed authorizations, the RO should request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file. 

3.  Schedule the Veteran for a VA examination to evaluate the current severity of the service-connected hemorrhoids. 

The examiner should report whether the hemorrhoids are mild or moderate; large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences; or manifested by persistent bleeding and with secondary anemia, or with fissures.  All necessary tests should be conducted.  The examiner should also indicate the effect the hemorrhoids have, if any, on the Veteran's current level of occupational impairment. 

4.  After all necessary development is accomplished, readjudicate the claim for a higher initial rating for hemorrhoids in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and representative, and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


